Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the phrase “[t]he present invention relates to” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Throughout the claims, a number of terms appear to lack a clear antecedent basis, or are confusing. For example: in claim 1, line 2, “the middle position” and “the bottom” lack a clear antecedent basis, as do “the middle position” (claim 1, lines 9, 12), “the left side” (claim 1, lines 11, 19), “the right side” (claim 1, lines 11, 19); and “the top of the housing” (claim 1, line 12); in claim 7, lines 8 and 10, the term[s] “engaging rotation directions” or “the engaging rotation directions” are confusing in that it is not wholly clear which elements’ directions are being referenced; in claim 8, line 8, the recitation “…roller bracket can slide back and forth” is confusing in that it is not clear with respect to which elements the sliding as recited occurs; in claim 9, lines 2, 4, “the bottom of the housing” lacks a clear antecedent basis.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8 and 9, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebor et al. (US 2015/0218837). Sebor et al. teach a water energy cleaner (10) for a pool, comprising a housing (12) which is provided with a water inlet (118) in the middle position of the bottom, and further comprising a hydraulic motor (24, 38) used for providing power for the cleaner; travelling mechanisms (14, 16), used for travelling; a reversing mechanism (78, 86, operation of 72 with 60, 62) used for changing a travelling direction; a rotating swing joint mechanism used for connecting an external water outlet pipe (connection of 20, 22) and capable of swinging and rotating back and forth relative to the housing (specifically described as rotatable, ¶0036), wherein the hydraulic motor and the reversing mechanism are arranged in the housing (12); the hydraulic motor is arranged in the middle position (24, 38, figure 6) in the housing and is communicated with the water inlet; the travelling mechanisms (14, 16) are symmetrically arranged on left and the right sides of the housing; the rotating swing joint mechanism (20, 22) is arranged in the middle position on the top of the housing (see figs. 4B, 7); and is communicated with the hydraulic motor; one end of a motor output shaft of the hydraulic motor is provided with a first gear (gear on shaft connecting to 56, 58; not separately referenced, see annotation “A” on the portion of figure 6 illustrated herein) and the other end is provided with a second gear (gear on shaft connecting the hydraulic motor to gearing 84, annotation “B”); the first gear is engaged with a first transmission mechanism; the first transmission mechanism comprises a power transmission shaft and a transmission gear set, wherein the first gear (on the shaft of 38, annotation “A”) and the transmission gear set (remainder of gears in 56, 58) are engaged with each other; one end of the power transmission shaft is engaged with the third transmission mechanism (connection of the large gear of the two gear assembly at annotation “C”); the other end of the power transmission shaft is engaged with the fourth transmission mechanism (connection of the small gear of the two gear assembly at annotation “C” to gear at annotation “D”); the power transmission shaft is fixedly connected with the transmission gear set (i.e., the gears as fixedly installed on the shaft); and the transmission gear set drives the power transmission shaft to rotate; one end of the power transmission shaft connected with the third transmission mechanism is a two-section gear structure (shaft carrying the gears at annotation “C”); the third transmission mechanism and the fourth transmission mechanism are respectively engaged with the travelling mechanisms (16, 18, through 66 and pinion gears) on the left side and the right side of the housing; the second gear (at annotation “B”) is engaged with the reversing mechanism through the second transmission mechanism (84); the reversing mechanism (78, 86) is connected with the first transmission mechanism (through shaft 66); and the water inlet, the hydraulic motor and the rotating swing joint mechanism form a water circulation passage for a water stream to pass through; the reversing mechanism comprises a guide member (78) and a movable member (follower 80, 86); the guide member is a cam (78) having a larger radius part and a smaller radius part (different radius parts 76, 82); the guide member is connected with the second transmission mechanism; the second transmission mechanism drives the guide member to rotate (also see at least ¶0039); the movable member comprises a roller (86) and a roller bracket (80); the roller (86) is arranged at one end of the roller bracket near the guide member (78, see, e.g., figure 9) and is rotatably connected with the roller bracket; the roller bracket can slide back and forth (as driven by the guide member); the roller bracket is sleeved on the power transmission shaft in the first transmission mechanism; the roller bracket drives the power transmission shaft  (figure 7) to slide back and forth together (72 movable into engagement with 60, 62, respectively); and the guide member is in contact with the roller, and wherein a plurality of rolling skirt wings (100, 112) are also symmetrically arranged at the bottom of the housing; the rolling skirt wings are rotatably connected with the housing; and the rolling skirt wings are used to increase suction around the water inlet at the bottom of the housing (¶0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sebor et al. (cited above) in view of Rice et al. (US 5,775,741). While teaching a rotatable connection which may swing (e.g., around the axis of rotation), does not specifically teach the joint being composed of a swing head component, an upper cover plate and a lower fixing bracket, wherein the swing head component can swing back and forth and is installed between the upper cover plate and the lower fixing bracket; and the upper cover plate is fixedly connected with the lower fixing bracket. Rice et al. teach a well known structure for a swingable connection associated with a water outlet which includes a swing head component (30), an upper cover plate (portion 57 of 50) and a lower fixing bracket (10, 22), wherein the swing head component can swing back and forth (e.g., around the rotational axis) and is installed between the upper cover plate (e.g., part 57) and the lower fixing bracket (part 18 of 10, 22); and the upper cover plate is fixedly connected with the lower fixing bracket (via engagement at 54, 56). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the structure of the swingable connection for the water outlet, which is referenced but not specifically described by Sebor et al., as having the swing head component, upper cover plate, lower fixing bracket, the swing head component swingable back and forth being installed between the upper cover plate and the lower fixing bracket; with the upper cover plate fixed with the lower fixing bracket as taught by Rice et al., for the purpose of providing a connection structure which is robust in maintaining the swingable and non-swingable elements with respect to each other, while still allowing rotational motion.

Claim 10, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sebor et al. in view of Erlich et al. (US 6,155,657). The reference to Sebor et al. is discussed above, and while teaching a pair of travelling mechanisms, does not expressly teach that travelling mechanism is composed of a driven wheel, a driving wheel and a track; an inner surface and an outer surface of the track are provided with teeth; the teeth on the inner surface of the track are engaged with the driving wheel and the driven wheel; both sides of the track are convex and wrap the driving wheel and the driven wheel, or the driven wheel and the driving wheel are provided with grooves; the track is nested in the grooves of the driving wheel and the driven wheel; and the width of the track is smaller than the width of the grooves. Erlich et al. teach a known travelling mechanism for a water energy cleaner which includes, on each side, a at least pair of wheel elements (14) for each travelling mechanism, each having a driven wheel, a driving wheel (via axle 16, referenced in the specification as “axles 14” but illustrated in the figures as element 16) and a track (20’); an inner surface and an outer surface of the track are provided with teeth (inner teeth 32; outer teeth 22, 23); the teeth (32) on the inner surface of the track are engaged with the driving wheel and the driven wheel; and wherein one of: (a) both sides of the track are convex and wrap the driving wheel and the driven wheel, or (b) the driven wheel and the driving wheel are provided with grooves (embodiment of figure 6, grooves between flanges 17); the track is nested in the grooves of the driving wheel and the driven wheel; and the width of the track is smaller than the width of the grooves (20’ fits between the groove side walls defined by flanges 17). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the driving arrangement of the cleaner as initially taught by Sebor et al. as including a pair of wheels per lateral side, connected via a toothed track as taught by Erlich et al., for the purpose of providing a greater amount of surface contact between the wheel drives and the surface (e.g., the pool bottom or wall) along which the cleaner is being propelled, in order to improve traction of the cleaner.

Allowable Subject Matter
Claims 3, 6 and 7 as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rief et al. (2 references) teach a connection element for a water outlet; Van Der Meijden et al. and Hui teach cleaning devices with tracked drive structures; Stoltz teaches a swingable water outlet structure, Rief et al. (further reference) teach a water cleaner with a number of pertinent structures.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616